DETAILED ACTION
This Office action is in response to the application filed on February 26, 2021. 
Claims 1-20 are pending.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
For similar reasons noted in parent applications 16/916798 (US Patent No. 11,005,721), the prior art does not teach or render obvious, before the earliest effective filing date of Applicant's claimed invention, in the specific combinations and manner recited within the claims, the features of:	
“receiving, by one or more processors of a distributed computing system, an indication of a node to onboard for the distributed computing system, wherein the one or more processors are configured to onboard a compute node associated with one or more compute resources and to onboard a network device node associated with one or more network device resources in the distributed computing system, and wherein the node comprises one of the compute node or the network device node; 
assigning, by the one or more processors, the node to one of a compute node collector or a network device node collector of the distributed computing system based on whether the node comprises the one of the compute node or the network device node; 
receiving, by the one or more processors, telemetry data for the node that is collected over a period of time by the one of the compute node collector or the network device node collector assigned to the node; and 
outputting, by the one or more processors and for display, a visual representation of the telemetry data for the node.”

In addition, as per claim 20, “the computer-readable storage medium”, is specifically defined by Applicant’s specification to exclude non-statutory signals per se (see ¶0155, “…physical storage media, not signals, carrier waves, or other transient media”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN HIGA whose telephone number is (571)272-5823.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/BRENDAN Y HIGA/Primary Examiner, Art Unit 2441